Name: Commission Regulation (EC) No 1922/1999 of 8 September 1999 laying down detailed rules for the application of Council Regulation (EC) No 850/98 as regards conditions under which vessels exceeding eight metres length overall shall be permitted to use beam trawls within certain waters of the Community
 Type: Regulation
 Subject Matter: technology and technical regulations;  fisheries
 Date Published: nan

 Avis juridique important|31999R1922Commission Regulation (EC) No 1922/1999 of 8 September 1999 laying down detailed rules for the application of Council Regulation (EC) No 850/98 as regards conditions under which vessels exceeding eight metres length overall shall be permitted to use beam trawls within certain waters of the Community Official Journal L 238 , 09/09/1999 P. 0008 - 0010COMMISSION REGULATION (EC) No 1922/1999of 8 September 1999laying down detailed rules for the application of Council Regulation (EC) No 850/98 as regards conditions under which vessels exceeding eight metres length overall shall be permitted to use beam trawls within certain waters of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(1), as last amended by Regulation (EC) No 1459/1999(2), and in particular Article 29(6) thereof,(1) Whereas Article 29(2)(a) of Regulation (EC) No 850/98 provides for the establishment of a category of beam trawlers exceeding eight metres length overall authorised to fish inside the zones mentioned in paragraph 1 of the said Article 29 using beam trawls of which the aggregate beam length does not exceed nine metres;(2) Whereas this category of beam trawlers is to consist of those beam trawlers which, at the date from which the provisions of this Regulation apply, comply with the criteria set out in Article 29(2)(a) and (c) of Regulation (EC) No 850/98, and with the technical requirements for access to the said zones as determined by the legislation of their flag Member State;(3) Whereas Article 29(3) of Regulation (EC) No 850/98 provides for the establishment of a category of beam trawlers exceeding eight metres length overall authorised to operate with a mesh size between 80 and 99 millimetres using beam trawls of which the aggregate beam length exceeds nine metres;(4) Whereas this category of beam trawlers is to consist of those beam trawlers which belong to the category of beam trawlers provided for in Article 29(2)(a) of Regulation (EC) No 850/98, and for which the primary activity is fishing for common shrimp;(5) Whereas it is necessary to define the criteria for determining whether the primary activity of a beam trawler is fishing for common shrimp;(6) Whereas it is therefore necessary to lay down detailed rules for the procedures governing the establishment and modification of lists of vessels belonging to the abovementioned categories;(7) Whereas it is necessary that the effectiveness of the conditions defined in this Regulation be scientifically evaluated on a regular basis;(8) Whereas Commission Regulation (EEC) No 55/87(3), as last amended by Decision 1999/202/EC(4), and Commission Regulation (EEC) No 3554/90(5), as amended by Regulation (EC) No 3407/93(6), should accordingly be repealed;(9) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 11. Each Member State shall ensure that the total engine power in evidence for its fishing vessels authorised by virtue of Article 29(2)(a), (b) and (c) of Regulation (EC) No 850/98 to use beam trawls inside the area referred to in Article 29(1) of that Regulation does not exceed at any time the limit for that Member State as given in the Annex to this Regulation.2. Each Member State shall indicate definitively to the Commission before 1 February 2001 the limit on the total engine power as referred to in paragraph 1 for vessels which actually existed on 1 January 2001.The Commission shall examine the information provided by the Member State, check whether it is in accordance with the information contained in the Commission's own database, and inform the Member State of its finding within a period not exceeding 10 working days.TITLE IConditions for fishing with beam trawls of aggregate beam length not exceeding nine metersArticle 2Each Member State shall establish a list indicating the fishing vessels which:- are authorised to use beam trawls in the area referred to in Article 29(1) of Regulation (EC) No 850/98 at midnight on 31 December 1999, and- comply with technical requirements determined by the legislation of the Member State whose flag they fly and in which they are registered for fishing with beam trawls in that area.Article 3The list shall indicate those fishing vessels to which a special fishing permit has been issued under Article 29(2)(a) of Regulation (EC) No 850/98. This list shall be drawn up in conformity with Articles 2 and 3 of Commission Regulation (EC) No 2943/95(7). The definitive list shall be provided to the Commission no later than 1 March 2000. It shall indicate in particular for each fishing vessel its Fleet Register internal number and international radio call sign.Article 41. When a fishing vessel on a list is replaced by another fishing vessel or fishing vessels under Article 29(2)(d) of Regulation (EC) No 850/98:- the special fishing permit issued to the fishing vessel that is to be replaced shall be withdrawn without delay by the Member State, and- a new special fishing permit or permits shall be issued by the Member State to the replacement fishing vessel or fishing vessels before this fishing vessel or these fishing vessels deploy any beam trawl inside the area referred to in Article 29(1) of Regulation (EC) No 850/98.2. When an engine of a fishing vessel is replaced under Article 29(2)(e) of Regulation (EC) No 850/98:- the special fishing permit issued to the fishing vessel that is having its engine replaced shall be withdrawn by the Member State immediately this replacement is completed, and- a new special fishing permit shall be issued by the Member State to this fishing vessel after its engine has been replaced and before this fishing vessel deploys any beam trawl inside the area referred to in Article 29(1) of Regulation (EC) No 850/98.TITLE IIConditions for fishing with beam trawls of aggregate beam length exceeding nine metres when operating with gear having a mesh size between 80 and 99 millimetresArticle 5Each Member State shall establish every year a list indicating those fishing vessels included in the list referred to in Article 2 whose primary activity is fishing for common shrimp. For each such fishing vessel, the criteria for inclusion in this list shall be that during the calendar year prior to the year in which the list is to be established:- the fishing vessel's income from the sale of common shrimp, calculated as a proportion of the total first-hand sales generated by the fishing vessel, constitutes 50 % or more of its earnings, or- the fishing vessel's total landings include 50 % or more by weight of common shrimp.However, when establishing the list that shall apply for the year 2000, each Member State may include vessels on the basis of the relevant data for both 1998 and 1999.Article 6The list shall indicate those fishing vessels to which an additional special fishing permit has been issued under Article 29(3) of Regulation (EC) No 850/98. This list shall be drawn up in conformity with Articles 2 and 3 of Regulation (EC) No 2943/95. The definitive list for the year 2000 shall be provided to the Commission no later than 1 March 2000. It shall indicate in particular for each fishing vessel its Fleet Register internal number and international radio call sign.Article 71. The annual review of an additional special fishing permit as referred to in Article 29(3) of Regulation (EC) No 850/98 shall be concluded by the Member State concerned before April 15. By means of this review the Member State shall verify whether the fishing vessel to which such an additional permit has been issued still complies with the criteria specified in Article 29(3) of Regulation (EC) No 850/98 and Article 5 of this Regulation. Any fishing vessel which on the basis of this review is found not to comply with those criteria shall have its additional special fishing permit permanently withdrawn no later than 1 May of the same year, with the exception of fishing vessels which are not complying for reasons of force majeure.2. Any fishing vessel which is found by the competent authorities at any time not to comply with the criteria specified in Article 29(3) of Regulation (EC) No 850/98 and Article 5 of this Regulation shall have its additional special fishing permit permanently withdrawn by the flag Member State without delay.Article 8When a fishing vessel or fishing vessels on a list as referred to in Article 5 are replaced by another fishing vessel under Article 29(3) of Regulation (EC) No 850/98:- the additional special fishing permit or permits issued to the fishing vessel or fishing vessels that are to be replaced shall be withdrawn by the Member State immediately this replacement is completed, and- a new additional special fishing permit shall be issued by the Member State to the replacement fishing vessel before this fishing vessel deploys any beam trawl inside the area referred to in Article 29(1) of Regulation (EC) No 850/98.TITLE IIIGeneral and final provisionsArticle 91. Member States shall notify the Commission of any change in any of their lists. Member States shall specifically indicate the fishing vessels that are being added to or withdrawn from the list, and also any special fishing permit or additional special fishing permit that is withdrawn or any new special fishing permit or new additional special fishing permit that is issued.2. When a list has been approved by the Commission in conformity with Article 7 of Council Regulation (EC) No 1627/94(8), the Member State shall provide this list to all other Member States mentioned in the Annex to this Regulation without delay. In addition, a Member State shall without delay notify those Member States of any change in any of its lists.Article 10Member States shall collaborate to provide annually a scientific evaluation of the effects of the conditions defined in this Regulation. As of the year 2001, this evaluation shall be made available to the Commission each year.Article 11Regulations (EEC) No 55/87 and (EEC) No 3554/90 shall be repealed.Article 12This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 April 2000, with the exception of Articles 1, 2, 3, 5 and 6 which shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 125, 27.4.1998, p. 1.(2) OJ L 168, 3.7.1999, p. 1.(3) OJ L 8, 10.1.1987, p. 1.(4) OJ L 70, 17.3.1999, p. 20.(5) OJ L 346, 11.12.1990, p. 11.(6) OJ L 310, 14.12.1993, p. 19.(7) OJ L 308, 21.12.1995, p. 15.(8) OJ L 171, 6.7.1994, p. 7.ANNEX>TABLE>